UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2611



SAMUEL B. WALLACE, IV,

                                              Plaintiff - Appellant,

          versus

DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
93-2536-PJM)


Submitted:   April 17, 1997                 Decided:   April 24, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Samuel B. Wallace IV, Appellant Pro Se. George Levi Russell, III,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel B. Wallace appeals from the district court's orders

granting Defendant's motions to dismiss and for summary judgment,

and dismissing his employment discrimination action pursuant to

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§ 2000e (West 1994). Wallace alleged discrimination on the basis of
his race (black) and sex (male).

     Our review of the record and the district court's opinions

discloses that this appeal is without merit. Wallace failed to

establish a prima facie case of employment discrimination. See
O'Connor v. Consolidated Coin Caterers Corp., ___ U.S. ___, 64

U.S.L.W. 4243 (U.S. Apr. 1, 1996) (No. 95-354); see also McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); Alvarado v. Board
of Trustees, 928 F.2d 118, 121 (4th Cir. 1991). Moreover, Wallace's

class action claim of discrimination and his various antitrust

claims were properly dismissed by the district court. We therefore
affirm the district court's orders on the reasoning of the district

court. Wallace v. Shalala, No. CA-93-2536-PJM (D. Md. Apr. 11,

1996; Sept. 10, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the Court and argument would not aid the decisional

process.




                                                          AFFIRMED



                                2